Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ghanem et al. US 7,496 408 alone or alternatively in view of Magovern et al. US 6,129,431.
Ghanem et al teach ICD (fig. 1) having an ICD 11 to be implanted in a patient, a defibrillation lead 28, configured to deliver a defibrillation shock. A pacing lead 26 having a distal portion having one or more electrodes 14, 16, 18, 20 capable of being implanted in a posterior side of a sternum column 9 lines 15-19 and providing pacing pulses to the heart. The ICD is capable of proving defibrillation pulse using the defibrillation lead. Applicant now recites an anchoring mechanism in claims 1 and 16  to affix the distal portion  of the pacing lead at least partially along the posterior side of the sternum of the pacing electrode which anchoring mechanisms discussion may be found in the specification at paras [0051]-[0052] and para. [0103]  of the printed publication US 2020/0147402. These mechanisms may simply be the material from which the conductor insulation is made of which can affix simply by wedging the lead into tissue paras 0051]-[0052] or can be a pad backing for the pacing electrode para. [0103]. Thus, there is no reason why the Ghanem lead insulation wouldn’t be capable of being wedged between tissue as well, or pad 32 of Ghanem be used for an anchor mechanism as well.
If the anchoring mechanism is interpreted re Applicant’s para [0103] as requiring sutures on the pad to which Ghanem is silent, the examiner cites Magovern column 4 lines 10-26 which teaches the backing layer of an implantable device when anchored below the ribs and sternum, such as taught by Ghanem, maybe anchored using sutures through the backing layer. It would have been obvious at the time of Applicant’s earliest effective date to anchor the Ghanem electrode to the back of the sternum so that the electrode is secure and provide reliable stimulation from a desired implantation point. 

 For claim 2, the device is capable of providing ATP, anti-bradycardia pacing and post shock pacing (Column 10 lines 42 to 57). 

For claim 3, the pacing lead is capable of being placed under the sternum and thus capable of being placed in the anterior mediastinum.

For claims 9-12, the sensing electrodes on the pacing leads detect ventricular arrhythmias (i.e. tachycardia and fibrillation) and which is analyzed to provide the treatments such an anti-tachycardia pacing. From column 4 lines 15-19 either lead can have both sensing and pacing functions as well as defibrillation functions.

For claim 13, the pacing lead is capable of providing pacing to the atrium.

For claim 14, the defibrillation lead is capable of being implanted in the anterior mediastinum. .

For claim 15, the defibrillation electrode is capable of being implanted subcutaneously between the skin and the sternum or ribs of the patient.

For claim 16 see ICD 10, first lead 24, second lead 28, wherein the sensing electrodes 14, 16, 18 and 20 on the second lead are capable of sensing tachycardia and provide treatment column 10 lines 43-57.

For claim 17 the first lead 28 is a defibrillation lead capable of delivering defibrillation shocks.

For claim 18 electrodes 14, 16, 18 and 20 are pacing and sensing electrodes for sensing arrhythmias and delivering therapy. For claim 19 the system provides anticardia pacing and post-shack pacing pulses. For claim 20, the first lead is capable of providing defibrillation shocks from the “pace/sense’”’ electrode on the first lead and the second lead is capable of providing anti-tachycardia pacing and post shock pacing. Additional cardioversion/defibrillation electrodes may be placed along the length of either lead including on the second lead column 4 lines 15-20. Thus, either lead can be designated lead 1 or lead 2 and either one is capable of being implanted in the anterior mediastinum.

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem et al. US7,496,408 alone or alternatively in view of Magovern et al. US 6,129,431 and further in in view of Bardy et al. US 6,856,835 . Applicant differs from collective teachings of Ghanem and Magovern in reciting specific pulse widths and voltages that can be found in Bardy Column 15 lines 40-50 for voltages (claim 8) and pulse times column 16 lines 6-30 (claims 4-7). Bardy paces and shocks the heart from a subcutaneous electrode as does Ghanem. Thus, the Bardy ranges of voltages and pacing pulse times would have been expected to work for Ghanem to accomplish the same task and would have been an obvious modification at the time of Applicant’s earlies effective filing date.

Response to Arguments
Applicant's arguments filed 7-7-2022 have been fully considered but they are not persuasive. Applicant argues intended use in regard to the claim language. While Applicant argues that Ghanem does not teach the recited anchoring mechanisms added to claims 1 and 16, Ghanem teaches the same structure for at least part of Applicant’s description of the envisioned anchoring mechanisms in paras [0051]-[0056] and [0103]. As far as Applicant’s arguments that the anchoring mechanism  is used such “the at least one electrode  is physically isolated from the pericardium of the patient”, it is merely an intended application for an apparatus claim, understood that the Ghanem teaching of under the ribs and sternum @ column 9 lines 15-19  provides such an arrangement, and expressed by the teachings of Magovern at column 4 lines 10-26. Applicant’s arguments are not deemed persuasive. They are more fitting for a method claim, which even if claimed in such at matter would be taught by collective teachings of Ghanem, Magovern and Bardy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792